DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response to the non-final office action has been received on 12/21/2021.
Claims 1-38 are pending.
Claims 6-8, 13, 15-16, 21-38 are withdrawn from further consideration. 
Currently claims 1-5, 9-12, 14, 17-20 are under examination. 
The objection on specification with regard to SEQ ID No. is maintained (although applicants indicated having filed amendment, as of 2/25/2022 the Office has not received it). Please file the specification with SEQ ID NO. together with sequence listing. 
The rejection on Claims 1-5, 9-12, 14, 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn because of amendment.
Double patenting rejections on US 10202607, US 11053505 and co-pending application 17/041,780 are withdrawn because none of the aforementioned issued patent or application anticipates or renders obvious to the instant application in terms of the recited features of the fusion protein.
The rejection on Claim(s) 1-5, 9-12, 14, 17-20 under 35 U.S.C. 102(a)(2) as being anticipated by Loh (I)(US 20190270998) and Loh (II)(US 20180305700) is withdrawn because Neither Loh I or Loh II teaches or suggests a composition comprising fusion protein having a first protein and a second protein as recited in claim. 

In light of the amendment, a new ground of rejection is set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-12, 14, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, line 6-7, although applicants have amended the claim with specific SEQ ID No 94 and its boundary, i.e. 1-257 and 258-278 thereof. It is not clear, line 6-7, the boundaries of the RP-Tag small and RP-Tag large because the claim is not clear whether the so-called “RP-Tag small” and “RP-Tag large” refers to the former RP-Tag large and small fragments.  It is suggested applicants add “the” for both “RP-Tag small” and “RP-Tag large” for clarity. Note, it is also suggested applicants place the full name of for RP, i.e. ribose binding protein.

Similarly, please indicate clearly, i.e. using “the” for the RP-Tag small and RP-Tag large in claim 17.

With regard to claim 17, in the middle portion, it is not clear about the second protein with the so-called lack amino acid with greater than about 80% to RP-Tag (emphasis added). The RP-Tag is not specified. If this resembles claim 1, lack of RP-Tag small (258-278 of SEQ ID No. 94), then please do so.


For the claim interpretation, the so-called first protein is a fusion protein of a RP-Tag large peptide (SEQ ID No. 94, 1-257)(100% greater than 80% identity) with a target protein.
The so-called second protein is a protein of the SAME RP-Tag large peptide alone (SEQ ID No. 94, 100% greater than 80% )(lack 258-278 of SEQ ID No. 94). The issue here is how can the binding occur simply mixing the first and the second protein together?  Perhaps applicants intend to recite the embodiment in claim 15 (which was NOT elected for prosecution) where the binding is for the binding of complementary RP-Tag protein (emphasis added). 


           			Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggest the instant invention of a fusion protein having the recited first protein and second protein (having the particular identity of SEQ ID No. 94: see claim 1).  The closest prior art are Loh (I) and Loh (II) references (see above), however Loh (I) and (II) merely discloses of RP-large peptide but not RP-small peptide. Furthermore, not teaching or suggestion by either Loh (I) or Loh (II) for non-covalently connect the first and the second protein together. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Conclusion 
11.	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641